ICJ_167_PedraBranca-Revision_MYS_SGP_2018-05-29_ORD_01_NA_00_EN.txt.                              INTERNATIONAL COURT OF JUSTICE


                               REPORTS OF JUDGMENTS,
                            ADVISORY OPINIONS AND ORDERS


                          APPLICATION FOR REVISION
                       OF THE JUDGMENT OF 23 MAY 2008
                    IN THE CASE CONCERNING SOVEREIGNTY
                    OVER PEDRA BRANCA/PULAU BATU PUTEH,
                       MIDDLE ROCKS AND SOUTH LEDGE
                            (MALAYSIA/SINGAPORE)
                               (MALAYSIA v. SINGAPORE)


                                 ORDER OF 29 MAY 2018




                                    2018
                             COUR INTERNATIONALE DE JUSTICE


                                 RECUEIL DES ARRÊTS,
                          AVIS CONSULTATIFS ET ORDONNANCES


                            DEMANDE EN REVISION
                           DE L’ARRÊT DU 23 MAI 2008
                   EN L’AFFAIRE RELATIVE À LA SOUVERAINETÉ
                     SUR PEDRA BRANCA/PULAU BATU PUTEH,
                         MIDDLE ROCKS ET SOUTH LEDGE
                             (MALAISIE/SINGAPOUR)
                               (MALAISIE c. SINGAPOUR)


                              ORDONNANCE DU 29 MAI 2018




2 CIJ1140.indb 1                                              6/11/18 15:26

                                                 Official citation :
                      Application for Revision of the Judgment of 23 May 2008 in the Case
                      concerning Sovereignty over Pedra Branca/Pulau Batu Puteh, Middle
                     Rocks and South Ledge (Malaysia/Singapore) (Malaysia v. Singapore),
                               Order of 29 May 2018, I.C.J. Reports 2018, p. 284




                                            Mode officiel de citation :
                         Demande en revision de l’arrêt du 23 mai 2008 en l’affaire relative
                     à la Souveraineté sur Pedra Branca/Pulau Batu Puteh, Middle Rocks et
                           South Ledge (Malaisie/Singapour) (Malaisie c. Singapour),
                             ordonnance du 29 mai 2018, C.I.J. Recueil 2018, p. 284




                                                                                1140
                                                                 Sales number
                   ISSN 0074-4441                                No de vente:
                   ISBN 978-92-1-157339-8




2 CIJ1140.indb 2                                                                               6/11/18 15:26

                                                      29 MAY 2018

                                                        ORDER




                          APPLICATION FOR REVISION
                       OF THE JUDGMENT OF 23 MAY 2008
                    IN THE CASE CONCERNING SOVEREIGNTY
                    OVER PEDRA BRANCA/PULAU BATU PUTEH,
                       MIDDLE ROCKS AND SOUTH LEDGE
                            (MALAYSIA/SINGAPORE)
                           (MALAYSIA v. SINGAPORE)




                            DEMANDE EN REVISION
                           DE L’ARRÊT DU 23 MAI 2008
                   EN L’AFFAIRE RELATIVE À LA SOUVERAINETÉ
                     SUR PEDRA BRANCA/PULAU BATU PUTEH,
                         MIDDLE ROCKS ET SOUTH LEDGE
                             (MALAISIE/SINGAPOUR)
                           (MALAISIE c. SINGAPOUR)




                                                      29 MAI 2018

                                                     ORDONNANCE




2 CIJ1140.indb 3                                                    6/11/18 15:26

                    284 	




                                   INTERNATIONAL COURT OF JUSTICE

                                                    YEAR 2018
        2018
       29 May
     General List                                  29 May 2018
      No. 167

                          APPLICATION FOR REVISION
                       OF THE JUDGMENT OF 23 MAY 2008
                    IN THE CASE CONCERNING SOVEREIGNTY
                    OVER PEDRA BRANCA/PULAU BATU PUTEH,
                       MIDDLE ROCKS AND SOUTH LEDGE
                            (MALAYSIA/SINGAPORE)
                                          (MALAYSIA v. SINGAPORE)




                                                     ORDER


                    Present: 
                             President Yusuf; Vice-­President Xue; Judges Tomka, Abraham,
                             Bennouna,     Cançado        Trindade,    Donoghue,    Gaja,
                             Sebutinde, Bhandari, Robinson, Gevorgian, Salam;
                             Registrar Couvreur.


                        The International Court of Justice,
                       Composed as above,
                       After deliberation,
                       Having regard to Article 48 of the Statute of the Court and Article 88,
                    paragraph 1, of the Rules of Court,
                       Having regard to the Application filed in the Registry of the Court on
                    2 February 2017, whereby the Government of Malaysia, referring to Arti-
                    cle 61 of the Statute of the Court, requested the Court to revise the Judg-
                    ment delivered by it on 23 May 2008 in the case concerning Sovereignty
                    over Pedra Branca/Pulau Batu Puteh, Middle Rocks and South Ledge
                    (Malaysia/Singapore) (Judgment, I.C.J. Reports 2008, p. 12),

                    4




2 CIJ1140.indb 4                                                                                  6/11/18 15:26

                   285 	           application for revision (order 29 V 18)

                       Having regard to the letters of 14 February 2017, whereby the Regis-
                   trar informed the Parties that the Court had fixed 14 June 2017 as the
                   time-limit for the filing by the Republic of Singapore (hereinafter “Singa-
                   pore”) of its written observations on the admissibility of the Application
                   for revision, as contemplated by Article 99, paragraph 2, of the Rules of
                   Court,
                       Having regard to the written observations on the admissibility of the
                   Application for revision submitted by Malaysia, which were filed in the
                   Registry by Singapore on 24 May 2017, within the time-limit fixed for
                   that purpose,
                       Having regard to the letters of 9 and 23 June 2017, whereby the
                   ­Co-Agent of Malaysia, referring to Article 99, paragraph 3, of the Rules
                    of Court, requested that the Court afford his Government a further
                    opportunity to present its views on the admissibility of the Application,
                    and indicated that Malaysia wished to present further documentation in
                    support of its Application, as well as to the letters of 13 and 28 June 2017,
                    whereby the Co-Agent of Singapore informed the Court of his Govern-
                    ment’s objection to the submission by Malaysia of further written obser-
                    vations and documentation,
                       Having regard to the letters of 9 October 2017, whereby the Registrar
                    informed the Parties that the Court had decided to grant Malaysia’s
                    request, and that it had fixed 11 December 2017 as the time-limit within
                    which Malaysia may submit additional written observations and docu-
                    mentation, and 12 February 2018 as the time-limit within which Singa-
                    pore may submit written comments and supporting documentation on
                    the additional observations of Malaysia,

                      Having regard to the additional written observations and documentation
                   filed in the Registry by Malaysia on 11 December 2017, within the time-
                   limit fixed for that purpose, and to the written comments and supporting
                   documentation on the additional observations of Malaysia filed in the Reg-
                   istry by Singapore on 12 February 2018, within the time-limit fixed;
                      Whereas, by a letter dated 28 May 2018, the Co-Agent of Malaysia
                   notified the Court that the Parties had agreed to discontinue the proceed-
                   ings; and whereas, by a letter dated 29 May 2018, the Agent of Singapore
                   confirmed his Government’s agreement to the discontinuance of the pro-
                   ceedings,
                     Places on record the discontinuance, by agreement of the Parties, of the
                   proceedings instituted on 2 February 2017 by Malaysia against the
                   Republic of Singapore; and
                       Directs that the case be removed from the List.

                     Done in English and in French, the English text being authoritative, at
                   the Peace Palace, The Hague, this twenty-ninth day of May, two thou-

                   5




2 CIJ1140.indb 6                                                                                    6/11/18 15:26

                   286 	         application for revision (order 29 V 18)

                   sand and eighteen, in three copies, one of which will be placed in the
                   archives of the Court and the others transmitted to the Government of
                   Malaysia and the Government of the Republic of Singapore.

                                                   (Signed) Abdulqawi Ahmed Yusuf,
                                                                   President.
                                                       (Signed) Philippe Couvreur,
                                                                     Registrar.




                   6




2 CIJ1140.indb 8                                                                            6/11/18 15:26

